Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 04/02/21 has been entered.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9,     10-14, 16, and     17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oyman (US 20210360480 A1) in view of Choi (US 20210120456 A1).

Regarding claims 1, 10, and 17, Oyman discloses a method comprising:
receiving, at an access point, a first notification from user equipment (UE), the first notification including data representing a capability of the UE (The remote UE (i.e., UE) sends a SDP offer message (i.e., first notification), which includes ANBR capability of the remote UE (i.e., UE capability), to the local UE which which is a RAN to which the remote UE is connected (i.e., AP) [par. 0004, fig. 2]);
Although Oyman discloses a first notification, as discussed above, Oyman does not explicitly disclose receiving, at the access point, a second notification from the UE, the second notification including data representing a negotiated session parameter; detecting, by the access point, a change in quality of a network link associated with the UE; and disabling, by the access point, a transmission of a recommendation to the UE based on the negotiated session parameter. However, these concepts are well known as disclosed by Choi.
In the same field of endeavor, Choi discloses:
receiving, at the access point, a second notification from the UE, the second notification including data representing a negotiated session parameter (The UE sends a request (i.e., second notification) to the eNB (i.e., AP) to adapt the codec type/rate, possibly using SDP negotiation (i.e., negotiation parameter) [par. 0042, 62, fig. 3, see also fig. 5]);
detecting, by the access point, a change in quality of a network link associated with the UE (In operation, the eNB identifies a congestion event (i.e., change in link quality associated with UE) [par. 0060, see also fig. 5]); and
disabling, by the access point, a transmission of a recommendation to the UE based on the negotiated session parameter (The eNB sends a BW indication to the UE indicating a change in BW (i.e., transmission of recommendation disabling previous negotiated session parameter) [par. 0060, see also fig. 5 ]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oyman with Choi. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of provisioning wireless devices with credentials needed to transfer data over a particular network [Choi par. 0003].
Regarding claim 10, Oyman discloses a non-transitory CRSM [fig. 10 no. 1020].
Regarding claim 17, Oyman discloses a device [fig. 8, 10] comprising: a processor [fig. 8 no. 804E, fig. 10 no. 1012, 14].

Regarding claims 2 and 11, Oyman and Choi disclose everything claimed, as applied above.
Oyman and Choi further disclose:
wherein the data representing the capability of the UE [Oyman, as discussed above] comprises data representing Enhanced Voice Services (EVS) capabilities [Choi par. 0021].

Regarding claims 3, 12, and 18, Oyman and Choi disclose everything claimed, as applied above.
Oyman further discloses:
wherein the data representing the capability of the UE comprises data indicating a supported bit rate mode of the UE (ABNR [par. 0004]).

Regarding claims 4, 13, and 19, Oyman and Choi disclose everything claimed, as applied above.
Oyman further discloses:
wherein the supported bit rate mode comprises a bit rate adaptation mode (RAN assisted codec adaptation of UE [par. 0005]).

Regarding claims 5 and 14, Oyman and Choi disclose everything claimed, as applied above.
Oyman and Choi further disclose:
wherein the data representing a negotiated session parameter comprises a negotiated bit rate mode different from the supported bit rate mode [fig. 5 no. 554, where the reduced BR is different from the previous/“standard”].

Regarding claim 7, Oyman and Choi disclose everything claimed, as applied above.
Choi further discloses:
wherein receiving the second notification comprises receiving a control plane message including the second notification (The SIP Re-INVITE (i.e., second notification SDP negotiation from above) is a control plane operation [par. 0040]).

Regarding claim 8, Oyman and Choi disclose everything claimed, as applied above.
Choi further discloses:
wherein receiving the control plane message comprises receiving a Medium Access Control (MAC) control element (CE) [par. 0040].

Regarding claims 9 and 16, Oyman and Choi disclose everything claimed, as applied above.
Choi further discloses further comprising:
receiving, at the access point, a third notification from the UE, the third notification comprising data indicating a second negotiated session parameter (In operation (i.e., third notification), the eNB and UE continue to negotiate rates [par. 0042, 60, fig. 3, see also fig. 5]); and
enabling, by the access point, transmission of the recommendation to the UE based on the second negotiated session parameter [par. 0042, 60, fig. 3, see also fig. 5].

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oyman and Choi as applied to claims 1 and 10 respectively, and further in view of Hermansson (US 5987319 A).

Regarding claims 6 and 15, Oyman and Choi disclose everything claimed, as applied above.
Although Oyman and Choi disclose a negotiated bit rate mode, as discussed above, Oyman and Choi do not explicitly disclose comprises a fixed bit rate mode. However, these concepts are well known as disclosed by Hermansson.
In the same field of endeavor, Hermansson discloses:
wherein the negotiated bit rate mode comprises a fixed bit rate mode [col. 1 ln. 10-13 (C01:L10-13)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oyman and Choi with Hermansson. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of communicating in an environment where compromises between quality, bit rate, and error protection are made [Hermansson C01:L17-19].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oyman (US 20190215729 A1) discloses coordination between UEs with respect to radio capabilities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419